 Case 8:21-cv-01315-SDM-TGW Document 1 Filed 05/28/21 Page 1 of 8 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

Jerry McCarthy
                                               Case No.: 8:21-cv-1315
       Plaintiff,

v.
                                               Ad Damnum: $1,000 + Atty Fees &
Cavalry Portfolio Services, LLC
                                               Costs
       Defendant.
                                                     JURY TRIAL DEMANDED


                COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, Jerry McCarthy, (“Mr. McCarthy”), by and

through her attorneys, Seraph Legal, P.A., and complains of the Defendant, Cavalry

Portfolio Services, LLC (“Cavalry”), stating as follows:

                           PRELIMINARY STATEMENT

      1.      This is an action brought by Mr. McCarthy against the Defendant for

violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et. seq.

(“FDCPA”).

                           JURISDICTION AND VENUE

      2.      Subject matter jurisdiction arises under the FDCPA, 15 U.S.C. §

1692k(d), and 28 U.S.C. § 1331.

      3.      The Defendant is subject to the jurisdiction of this Court pursuant to Fed.

R. Civ. P. 4(K) and Fla. Stat. § 48.193.

                                           Page 1 of 10
 Case 8:21-cv-01315-SDM-TGW Document 1 Filed 05/28/21 Page 2 of 8 PageID 2




      4.     Venue is proper in the Middle District of Florida, pursuant to 28

U.S.C. §1391(b)(2), because the events giving rise to this cause of action occurred

within this District.

                                       PARTIES

      5.     Mr. McCarthy is a natural person residing in Pinellas County, Florida,

and a Consumer as defined by the FDCPA, 15 U.S.C. § 1692a(3).

      6.     Cavalry is a Delaware limited liability company with a primary business

address of 500 Summit Lake Drive, Suite 400, Valhalla, New York 10595.

      7.     Cavalry is registered to conduct business in the State of Florida, where

its Registered Agent is CT Corporation System, 1200 South Pine Island Road,

Plantation, Florida 33324.

      8.     Cavalry is registered with the Florida Office of Financial Regulation as a

Consumer Collection Agency (“CCA”), holding license number CCA9902186.

      9.     Cavalry is a Debt Collector within the meaning of the FDCPA, 15 U.S.C.

§1692a(6), in that they use postal mail, and/or another instrumentality of interstate

commerce, for their businesses, the principal purposes of which are the collection of

debts, and/or they regularly collect or attempt to collect, directly or indirectly, debts

owed or due or asserted to be owed or due another.




                                          Page 2 of 10
 Case 8:21-cv-01315-SDM-TGW Document 1 Filed 05/28/21 Page 3 of 8 PageID 3




                            FACTUAL ALLEGATIONS
                                       The Debt

      10.     At some time prior to December 2016, Mr. McCarthy opened a Sleep

Number charge card with Synchrony Bank (“SYNCB”).

      11.     On or around December 2016, SYNCB charged a remaining balance of

$2,156.00 to profit and loss (“the Debt”).

      12.     SYNCB thereafter sold or otherwise assigned the Debt to Cavalry for

collection.

      13.     The Debt arose from goods that were primarily for family, personal, or

household purposes, specifically a consumer charge card used to make consumer

purchases, and meets the definition of Debt under the FDCPA, 15 U.S.C. § 1692a(5).

                Cavalry Offers Faux “Limited Time” 45% Discounts

      14.     For years, Cavalry has attempted to collect charged-off debts it purchases

by sending purported “discount settlement offers” which make clear that the offer is

valid “for a limited time only.”

      15.     In none, or virtually none, of the hundreds of thousands of “limited time

offers” Cavalry makes to consumers each year are the offers really for a limited time.

      16.     Should the consumer fail to take advantage of the first, Cavalry simply

mails the consumer another, identical offer, albeit marked “limited time offer” as well.

      17.     On or about February 10, 2021, Cavalry mailed a collection letter to

Mr. McCarthy. SEE PLAINTIFF’S EXHIBIT A.

      18.     The letter stated, “Cavalry is offering a 45% discount to you.” Id.

                                          Page 3 of 10
 Case 8:21-cv-01315-SDM-TGW Document 1 Filed 05/28/21 Page 4 of 8 PageID 4




        19.    Cavalry listed three different payment options and stated the offer

expires on 3/12/21. Id.

        20.   On April 13, 2021, Cavalry mailed another collection letter concerning

the same $2,156.58 charged-off SYNCB Debt, again offering 45% off the balance and

to resolve the account for $1,186.12 – the identical offer which “expired” one month

prior. SEE PLAINTIFF’S EXHIBIT B.

        21.   Each letter stated an amount owed and conveyed an offer to resolve the

Debt.

        22.   As such, each letter was in connection with the collection of the Debt.

        23.   While each letter was framed as a “limited-time” offer, the offers were

clearly not available “only” for a limited time.

        24.   Rather, this 45% discount offer, and the other payment options included

in each letter, would have been made available to Mr. McCarthy at any point after

April 2021 and was never rescinded.

        25.   Indeed, on information and belief, at no point after April 2021 would

Cavalry have not accepted the 45% discount to settle the debt, despite its collection

letters each proclaiming the offer “expires.”

        26.   Defendant’s “expiration dates” are nothing more than a tool to convince

the consumer that payment of the Debt is time sensitive and to induce payment.

        27.   A debt collector “cannot pretend” a settlement offer “is final if it is not,

in the hope that the debtor will think it final.” DeKoven v. Plaza Assocs., 599 F.3d 578,

582 (7th Cir. 2010); see also Peter v. GC Services L.P., 310 F.3d 344 (5th Cir. 2002)
                                           Page 4 of 10
 Case 8:21-cv-01315-SDM-TGW Document 1 Filed 05/28/21 Page 5 of 8 PageID 5




(Section 1692e was enacted against a backdrop of cases in which courts held that

communications designed to create a false sense of urgency were deceptive).

       28.    The Defendant’s letters were clearly designed to convey a false sense of

urgency to Mr. McCarthy: pay quickly or risk losing out on the “limited-time” 45%

discount.

       29.    The Defendant attempted to disadvantage Mr. McCarthy in charting a

course of action to take regarding the allegation of debt by falsely conveying that there

was a “deadline” to accept the 45% balance reduction offer.

       30.    The Defendant’s statement “This offer expires…” is objectively false,

since the Defendant would still have accepted the same amount to settle the Debt even

after the date on each of the letters.

       31.    The Defendant’s letter is also misleading for the same reasons, since an

unsophisticated consumer would believe that should he not pay the amount by expire

date, the Defendant would attempt to collect the full, undiscounted from her after this.

       32.    Indeed, Defendant’s first letter caused Mr. McCarthy to believe that

should he not pay, he would lose out on an opportunity to settle the account at a

discounted rate.

       33.    Consumers, such as Mr. McCarthy, will often accept such discounted

offers despite disputing the debt, for fear that should they fail to accept the discount,

they will be sued or held liable for a greater amount down the road.




                                          Page 5 of 10
 Case 8:21-cv-01315-SDM-TGW Document 1 Filed 05/28/21 Page 6 of 8 PageID 6




       34.    Defendant’s aforementioned conduct has caused Mr. McCarthy to suffer

emotional distress and has further damaged him in that he has spent time in procuring

the undersigned legal counsel to assist with charting a course of response to Defendant.

       35.    Mr. McCarthy has hired the aforementioned law firm to represent him

in this matter and has assigned it his right to fees and costs.

                                   COUNT I
                           VIOLATIONS OF THE FDCPA

       36.    Mr. McCarthy adopts and incorporates paragraphs 1 – 35 as if fully stated

herein.

       37.    Cavalry violated 15 U.S.C. § 1692e and 1692e(10) when it used

misleading and deceptive means to attempt to collect a debt by offering Mr. McCarthy

to settle the alleged Debt at 45% off in which the Debt had to be paid by a certain date

to qualify for a discount settlement, when, in reality, the Defendant had no intention

of rescinding their offer -- as evidenced by a second collection letter dated one month

after the previous offer expired, each one of which offers the same 45% off, albeit with

cascading “expiration” dates.

       38.    Cavalry violated 15 U.S.C. § 1692e(2)(a) when they made a false

representation about the character, amount and legal status of a debt by falsely

implying that the Defendant’s settlement offers had expiration dates, when other

correspondences offered the same discount to settle.

       39.    Cavalry violated 15 U.S.C. § 1692e(5) when they threatened to take

action not intended to be taken; to wit, the “expiration” of the 45% off balance offer,

                                           Page 6 of 10
 Case 8:21-cv-01315-SDM-TGW Document 1 Filed 05/28/21 Page 7 of 8 PageID 7




when no such legitimate expiration of the offer existed. Cavalry created an arbitrary

deadline to create the appearance of an expiring offer, which the Defendant knew was

not real.

       40.   Cavalry violated 15 U.S.C. § 1692f when they used unfair means to

collect a debt by offering Mr. McCarthy to settle the alleged Debt at 45% off in which

the Debt had to be paid by a certain date to qualify for a discount settlement, when, in

reality, the Defendant had no intention of rescinding their offer -- as evidenced by a

second collection letter dated one month after the previous offer expired, each one of

which offers the same 45% off, albeit with cascading “expiration” dates.

       41.   Cavalry’s conduct renders it liable for the above-stated violations of the

FDCPA.

       WHEREFORE, Mr. McCarthy respectfully requests that this Honorable Court

enter judgment against Cavalry, for:

       a.    Statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       b.    Actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       c.    Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3);

             and,

       d.    Such other relief that this Court deems just and proper.

                           DEMAND FOR JURY TRIAL
       Mr. McCarthy demands a jury trial on all issues so triable.




                                          Page 7 of 10
 Case 8:21-cv-01315-SDM-TGW Document 1 Filed 05/28/21 Page 8 of 8 PageID 8




Respectfully submitted this May 28, 2021 by:


                                               SERAPH LEGAL, P. A.

                                               /s/ Bridget L. Dow
                                               Bridget L. Dow, Esq.
                                               Florida Bar No.: 1022866
                                               BDow@seraphlegal.com
                                               /s/ Bryan J. Geiger
                                               Bryan J. Geiger, Esq.
                                               Florida Bar No.: 119168
                                               BGeiger@seraphlegal.com
                                               1614 North 19th Street
                                               Tampa, FL 33605
                                               Tel: 813-567-1230
                                               Fax: 855-500-0705
                                               Attorneys for Plaintiff




ATTACHED EXHIBITS LIST
A   Cavalry Collection Letters, dated February 10, 2021
B   Cavalry Collection Letters, dated April 13, 2021




                                       Page 8 of 10
